          Case 2:20-cv-02149-KJD-NJK Document 21 Filed 01/28/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   JEFF CORBETT, et al.,
                                                            Case No.: 2:20-cv-02149-KJD-NJK
 8          Plaintiff(s),
                                                                    Scheduling Order
 9   v.
                                                                      [Docket No. 11]
10   PUBLIC EMPLOYEES’ RETIREMENT
     SYSTEM, EX REL. STATE OF NEVADA,
11   et al.,
12          Defendant(s).
13         Pending before the Court is the joint proposed discovery plan.             Docket No. 11.
14 Concurrently herewith, the Court is issuing an order granting a stay of discovery with respect to
15 Defendant PERS. With respect to the other parties, the Court GRANTS the discovery plan with
16 respect to the proposed deadlines and SETS deadlines as follows:
17         •   Initial disclosures: January 12, 2021
18         •   Amend pleadings/ add parties: March 4, 2021
19         •   Initial experts: April 3, 2021
20         •   Rebuttal experts: May 3, 2021
21         •   Discovery cutoff: June 2, 2021
22         •   Dispositive motions: July 2, 2021
23         •   Joint proposed pretrial order: August 1, 2021, or 30 days after resolution of dispositive
24             motions
25         IT IS SO ORDERED.
26         Dated: January 28, 2021
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                       1
